 


109 HR 542 IH: Dandini Research Park Conveyance Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 542 
IN THE HOUSE OF REPRESENTATIVES 

February 2, 2005
Mr. Gibbons introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to convey certain land in Washoe County, Nevada, to the Board of Regents of the University and Community College System of Nevada. 
 
 
1.Short titleThis Act may be cited as the Dandini Research Park Conveyance Act. 
2.DefinitionsIn this Act: 
(1)Board of RegentsThe term Board of Regents means the Board of Regents of the University and Community College System of Nevada. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
3.Conveyance to the University and Community College System of Nevada 
(a)Conveyance 
(1)In generalThe Secretary shall convey to the Board of Regents, without consideration, all right, title, and interest of the United States in and to the approximately 467 acres of land located in Washoe County, Nevada, patented to the University of Nevada under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.), and described in paragraph (2). 
(2)Description of landThe land referred to in paragraph (1) is— 
(A)the parcel of land consisting of approximately 309.11 acres and more particularly described as T. 20 N., R. 19 E., Sec. 25, lots 1, 2, 3, 4, 5, and 11, SE 1/4 NW 1/4, NE 1/4 SW 1/4, Mount Diablo Meridian, Nevada; and 
(B)the parcel of land consisting of approximately 158.22 acres and more particularly described as T. 20 N., R. 19 E., Sec. 25, lots 6 and 7, SW 1/4 NE 1/4, NW 1/4 SE 1/4, Mount Diablo Meridian, Nevada. 
(b)CostsThe Board of Regents shall pay to the United States an amount equal to the costs of the Secretary associated with the conveyance under subsection (a)(1). 
(c)ConditionsIf the Board of Regents sells any portion of the land conveyed to the Board of Regents under subsection (a)(1)— 
(1)the amount of consideration for the sale shall reflect fair market value, as determined by an appraisal; and 
(2)the Board of Regents shall pay to the Secretary an amount equal to the net proceeds of the sale, for use by the Director of the Bureau of Land Management in the State of Nevada, without further appropriation. 
 
